Citation Nr: 1339938	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-27 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for lumbar spine disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1979.

This appeal before the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A review of the Virtual VA electronic records storage system reveals additional documents which are not currently associated with the paper claims file.

For reasons expressed, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran alleges his entitlement to service connection for disabilities of the left ankle, right ankle and lumbar spine.  He primarily alleges that these disabilities stem from an altered gait caused by service-connected right knee disability, and that right knee instability has caused injuries to his joints.  His service treatment records reflect an incident of left ankle twisting and one episode of treatment for low back pain.

The record contains a May 2010 VA examination report addressing the aggravation component of the Veteran's claims and a July 2010 VA examination report addressing the direct service connection component of the claims.  Both examinations were by the same examiner.  In that report, the examiner found that the Veteran's service-connected right knee disability did not cause disability of the ankles or lumbar spine, but did not address the matter of whether the service-connected right knee disability has aggravated the right ankle, left ankle or lumbar spine disabilities.  See 38 C.F.R. § 3.310(b).  As the May 2010 VA examination report is inadequate for rating purposes (see 38 C.F.R. § 4.2. (2013)), an addendum opinion from the prior examiner should be obtained.  The RO should only arrange for further examination if one is deemed necessary. 

To ensure that all due process requirements are met, and that the record is complete, undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include from the VA Medical Center (VAMC) in Minneapolis, Minnesota, and records associated with a recent knee replacement.  

As a final point, the Board also observes that, in an August 2012 Informal Hearing Presentation, the Veteran's representative noted that the Veteran reported wearing "a brace or back support" "indicating lower back pain" on the separation examination.  The Board disagrees with this interpretation of the facts.  The Veteran's March 1979 Medical Board Report indeed reflected the Veteran's report of wearing "a brace or back support."  However, the STRs reflected that the Veteran was wearing a long knee brace for his right knee disability and he specifically denied recurrent back pain at service separation.  The Veteran has also told VA examiners and a private examiner that his chronic low back pain began many years after service.  After reviewing the entire evidentiary record, the Board finds that the Veteran has not manifested recurrent back pain since service and that his report of wearing "a brace or back support" at separation referred to the right knee brace that he was wearing at that time.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the claims file all pertinent records of evaluation and/or treatment of the Veteran at the Minneapolis VAMC since December 28, 2006, as well as any records related to a recent report of right knee total replacement.

2.  Upon completion of the above, return the claims file to the May 2010 VA examiner for an addendum opinion addressing whether the Veteran's bilateral ankle and low back disabilities have been aggravated by service-connected right knee disability.  

An additional physical examination is not needed, unless considered necessary by the examiner. If the May and July 2010 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified examiner. 

The examiner is specifically requested to provide opinions on the following questions:

   a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected right knee disability has aggravated his left ankle disability (i.e., permanently worsened beyond the natural progression) of the disorder);

   b) whether it is at least as likely as not that the Veteran's service-connected right knee disability has aggravated his right ankle disability; and

   c) whether it is at least as likely as not that the Veteran's service-connected right knee disability has aggravated his lumbar spine disability.

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A rationale must be provided for each opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above, and any additional action deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  

5. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

